Citation Nr: 0409683	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Clarke C. Barnes, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to November 
1971.  The veteran died in August 1990.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a March 2002 decision, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for the cause of the veteran's death, and denied the 
appellant's reopened claim for service connection for the cause of 
the veteran's death.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to as 
the Court).

In October 2003, the Court issued an order which granted a joint 
motion of the parties, dated that same month, for remand and to 
vacate that part of the Board's March 2002 decision which denied 
the reopened claim for service connection for the cause of the 
veteran's death.  A copy of the motion and the Court's Order have 
been incorporated into the claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits and 
which evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the November 2001 supplemental statement of 
the case provided the appellant the pre-VCAA version of 38 C.F.R. 
§ 3.159.  Since the appellant has not been provided the current 
version of 38 C.F.R. § 3.159 a new supplemental statement of the 
case must provide such to the appellant.

The October 2003 joint motion states that the October 2001 VA 
medical opinion upon which the vacated March 2002 Board decision 
was based was unclear and inadequate.  The joint motion notes that 
the appellant's claim must be remanded for a new nexus medical 
opinion for clarification.  Accordingly, a remand of the 
appellant's claim is required.

Subsequent to the November 2001 supplemental statement of the 
case, the appellant's attorney submitted additional evidence in 
support of the appellant's claim.  This evidence must be reviewed 
by the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This must include informing the 
claimant of all information and medical or lay evidence that is 
necessary to substantiate her claim; informing the appellant of 
which evidence will be retrieved by VA; informing the appellant of 
which evidence, if any, she is expected to obtain and submit; and 
informing the appellant to provide any evidence in her possession 
that pertains to the claim.  

2.  The claims folder should be sent to a board of two VA 
psychiatrists.  These psychiatrists should review the claims file, 
including the June 1998, May 2001, and January 2003 statements of 
the licensed master social worker, as well as the October 2001 
opinion of a VA psychiatrist.  The reviewers are then requested to 
offer an opinion, without resort to speculation, as to the 
following: (1) whether it is at least as likely as not (fifty 
percent or greater) that the veteran suffered from an acquired 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD), prior to his death and if so, (2) whether any such 
psychiatric disorder was causally and etiologically related to the 
veteran's active military service.  If, and only if the examiner 
determines that the veteran had an acquired psychiatric disorder, 
to include PTSD, which was etiologically related to an incident of 
his active military service, the examiner is requested to comment 
on (3) whether this disability caused or contributed to the 
veteran's death, including whether the veteran was mentally 
unsound at the time of his suicide.  All opinions should be 
supported by a clear rationale, and a discussion of the facts and 
medical principles involved, and a discussion of any contrary 
medical evidence in the claims file, would be of considerable 
assistance to the Board.

3.  When the above action is completed, the RO should readjudicate 
the appellant's claim.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the appellant and her 
representative should be provided a supplemental statement of the 
case on all issues in appellate status and be afforded the 
appropriate opportunity to respond.  The supplemental statement of 
the case should include consideration of all evidence submitted 
since the November 2001 statement of the case, and should recite 
all the applicable laws and regulations, including the current 
provisions of 38 C.F.R. § 3.159.  

Thereafter, the case should be returned to this Board for further 
appellate review, if in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of the 
remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



